Citation Nr: 0518738	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for an incisional hernia based on VA treatment received 
in October 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that denied the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 (West 2002) for an incisional hernia 
based on VA treatment received in October 1994.  A hearing 
was held before the undersigned at the RO in May 2003.  In a 
February 2004 decision, the Board also denied this claim.

Thereafter, the veteran appealed the February 2004 decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In March 2005, while the case was 
pending, VA's Office of General Counsel (OGC) and the 
veteran's attorney filed a joint motion (Motion) requesting 
that the Court vacate the Board's decision and remand it to 
the Board for, essentially, further development and 
adjudication in accordance with the Motion.  In March 2005, 
the Court granted the Motion, vacated the February 2004 
decision and remanded the case to the Board.

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Finally, it is noted that in February 2004, the Board also 
remanded, for further development and adjudication, a claim 
for a total disability evaluation based on individual 
unemployability.  From a review of the record, it is apparent 
that while some development requested has been undertaken, 
other development has not accomplished, nor has further 
adjudication of the claim.  In any event, this claim remains 
in appellate status, and is referred to the RO/AMC for 
appropriate action.




REMAND

Essentially, the veteran and his representative contend that 
the veteran suffers from a painful incisional hernia as a 
result of a partial nephrectomy performed at the Los Angeles 
VA Medical Center (VAMC) in October 1994. 

In the March 2005 Motion, the veteran's attorney and OGC 
specifically requested that the Court vacate the February 
2004 Board decision as they determined that some records 
related to the partial nephrectomy were not associated with 
the claims folder nor reviewed by the Board.  Citing Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  On remand, 
it was requested that the Board assemble and review all 
relevant medical records pertaining to the October 1994 
procedure to include consent forms, nursing notes, doctors' 
orders, inpatient and outpatient records, diagnostic imaging 
studies, and laboratory and pathology reports.  

In the Motion, it was also pointed out a medical opinion 
relied on by the Board in making the February 1994 decision 
did not consider all records in constructive custody of VA, 
and that the Board should fully assist the veteran in his 
claim by reexamining the evidence and seeking any other 
necessary evidence, to include a new medical opinion.  

In view of the above, this matter is REMANDED to the AMC for 
the following action:

1. The RO should take appropriate steps 
in order to obtain and associate with the 
record all outstanding VA medical 
records, to specifically include those 
from the Los Angeles VAMC related to the 
veteran's partial nephrectomy of October 
1994.  Such records should include 
consent forms, nursing notes, doctors' 
orders, inpatient and outpatient records, 
diagnostic imaging studies, and 
laboratory and pathology reports.  

2.  Thereafter, the veteran's claims 
folder should be forwarded to an 
appropriate medical examiner.  The 
examiner should review the entire claims 
file and provide an opinion as to whether 
it as least as likely as not that the 
veteran's incisional hernia was the 
result of carelessness, negligence, lack 
of proper skill, error in judgment or 
similar fault on the part of VA in 
furnishing surgical treatment and care in 
October 1994, or was caused by an event 
not reasonably foreseeable.  The complete 
rationale for the conclusion(s) reached 
(to include citation, as necessary, to 
specific evidence in the record) should 
be set forth.

3.  Thereafter, the AMC should review the 
issue on appeal as listed on the title 
page of this REMAND (again, it is noted 
that a TDIU issue remains in appellate 
status and was remanded in February 
2004).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  After appropriate review the case 
should then be returned to the Board, if 
in order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




